___________

                              No. 95-4045
                              ___________

Noe Martinez-Raga,                  *
                                    *
            Appellant,              *
                                    *   Appeal from the United States
       v.                           *   District Court for the
                                    *   District of Nebraska.
Immigration and Naturalization      *
Service, District Director,         *         [UNPUBLISHED]
                                    *
            Appellee.               *

                              ___________

                     Submitted:   August 6, 1996

                         Filed: August 20, 1996
                              ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

     Noe Martinez-Raga appeals from the district court's1 order
dismissing his 28 U.S.C. § 2241 habeas petition for lack of
jurisdiction. After careful review of the record and the parties'
briefs, we conclude the judgment of the district court was correct.
We do not consider Martinez-Raga's argument that he is eligible for
a waiver under 8 U.S.C. § 1182(h), as he has not exhausted his
administrative remedies. Accordingly, we affirm. See 8th Cir. R.
47B.




        1
       The HONORABLE THOMAS M. SHANAHAN, United States District
Judge for the District of Nebraska.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           2